Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 19, 2016

                                       No. 04-16-00252-CV

                               Jean Eckford HARDAWAY, Et al.,
                                           Appellants

                                                 v.

                              Lou Eda Korth Stubbs NIXON, Et al.,
                                          Appellees

                  From the 218th Judicial District Court, Karnes County, Texas
                               Trial Court No. 12-09-0188-CVK
                         Honorable Russell H. Wilson, Judge Presiding


                                          ORDER
       On August 4, 2016, this court ordered appellants to request the reporter’s record(s) and
provide written proof to this court that either (1) the reporter’s fee has been paid or arrangements
have been made to pay the reporter’s fee; or (2) appellants are entitled to appeal without paying
the reporter’s fee. On August 15, 2016, appellants’ attorney, Ms. Stella Grace Marks, filed
copies of letters she sent to Mr. Richey Gentry and Ms. Leticia Escamilla, the two reporters
responsible for preparing, certifying, and filing the reporter’s records in this appeal.

       In the letter to Mr. Gentry, Ms. Marks requested the record and indicated payment for the
record was sent to him. Mr. Gentry is therefore hereby ORDERED to file his portion of the
designated reporter’s record in this appeal no later than September 16, 2016.

  In the letter to Ms. Escamilla, Ms. Marks requested the record; however, Ms. Marks did not
comply with our order to show—no later than August 15, 2016—that either (1) the reporter’s fee
has been paid or arrangements have been made to pay the reporter’s fee; or (2) appellants are
entitled to appeal without paying the reporter’s fee. Therefore, Ms. Marks is ORDERED to
show that either (1) Ms. Escamilla’s fee has been paid or arrangements have been made to
pay the reporter’s fee; or (2) appellants are entitled to appeal without paying Ms.
Escamilla’s fee no later than August 22, 2016. If Ms. Marks fails to provide such written proof no
later than August 22, 2016, this court will not consider those issues or points raised in appellants’
brief that require Ms. Escamilla’s reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).
No further extensions of time will be granted.
                                              _________________________________
                                              Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of August, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court